Citation Nr: 1720087	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-04 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  

WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971, including combat service in the Republic of Vietnam and his decorations include the Bronze Star Medal with "V" device.  The Veteran also had subsequent service in the Nebraska National Guard and Colorado National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2013, the two issues were merged and certified to the Board, along with a third issue later withdrawn by the Veteran.  In December 2013, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record.

In its January 2015 decision, the Board reopened the Veteran's sleep apnea claim and remanded it, as well as the PTSD issue, to the RO for further development.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has more nearly approximated deficiencies in most areas such as work, school, family relations, and mood.

2.  The Veteran's sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 11105107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130. 

According to the General Rating Formula for Mental Disorders, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  Id.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

In February 2009, the Veteran underwent a VA examination to assess the severity of his PTSD.  The examiner noted the Veteran was casually dressed and groomed.  The Veteran appeared somewhat tense and guarded but his speech was articulate, his thought processes were logical and goal-oriented, and his motor functioning was grossly intact.  Additionally, the examiner noted the Veteran's orientation skills, math skills, attention and concentration skills, visual-motor and visual-spatial skills, constructional skills, organizational and planning skills, and his language and comprehension skills were otherwise grossly intact.  The Veteran reported the following symptoms: fitful sleep, frequent irritability, frequent nightmares, feeling overwhelmed, hypervigilance, suspiciousness, generalized anxiety, occasional panic attacks, certain obsessive-compulsive rituals, seeing shadows, social isolation, and some depression.  Further, the Veteran reported he was not on any medications at the time although he had taken some psychotropic medications before to treat his symptoms. The examiner did not note the Veteran did not report or present symptoms of suicidal or homicidal ideations, nor was there evidence of clear-cut auditory or visual hallucinations.  The Veteran reported being able to take care of his own hygiene and finances, and reported no hospitalizations for mental health.  However, the examiner did note the Veteran showed some mild deficits of memory of both a short-term and long-term nature.  The examiner noted the Veteran's reported history of odd jobs after leaving service.  Notably, the Veteran reported having difficulties in several of these jobs.  Specifically, he reported missing work and being told he was not performing adequately.  The Veteran also reported having difficulties with various authority figures, including his supervisors.  Also, the Veteran reported at least one instance in which his cubicle was a source of anxiety and hypervigilance due to its proximity to the hallway.  This, in turn, caused the Veteran to have problems with concentration at work.  The examiner concluded the Veteran's symptoms only caused occasional decrease in work efficiency or intermittent period of inability to perform occupational tasks, although it was noted there was a worsening trend in his symptoms.

The Veteran received clinical treatment for his PTSD at the Cheyenne VA medical center (VAMC) beginning in December 2009.  The mental health intake report indicates the Veteran reported the same symptoms as the ones he reported at his February 2009 VA examination.  The nurse conducting the intake interview noted the Veteran was well groomed and casually dressed.  The Veteran was alert and oriented, cooperative, pleasant, and made good eye contact.  The nurse did note the Veteran's affect and mood were labile, bright at times, then sad, as well as anxious and energetic.  The Veteran reported hearing noises in his backyard and the nurse noted his thoughts were coherent, although at times tangential and fragmented.  The Veteran was noted to be completely oriented and demonstrated good judgement.  He also denied any suicidal or homicidal ideations.  The nurse also noted the Veteran was treating his symptoms with three medications.  Subsequent progress notes indicate a persistence of his PTSD symptoms, which continued to affect his performance at work.  The only relevant change revealed by these clinical records is an increase in irritability and a diminished capacity to handle work-related stress.  Clinical records from the Greely VAMC reveal a positive screening for depression, in which the Veteran reported having little interest in activities nearly every day.  Records from August 2012 reveal the Veteran elected to retire early due to the difficulties caused by his PTSD symptoms. 

The Veteran was again seen at a VA examination in January 2012.  At this examination, the Veteran reported an increase in the frequency and severity of some of his PTSD symptoms that resulted in more problems at work and in his social life. Specifically, the Veteran reported increased irritability, absenteeism, problems with concentrations, feelings of detachment, hypervigilance, social avoidance, as well as a lack of interest in hobbies or activities, and reduced ability to tolerate stress.  The examiner also noted the Veteran presented symptoms of depression and panic attacks secondary to his PTSD. During the clinical evaluation, the examiner noted the Veteran had difficulty maintaining meaningful relationships with co-workers, friends, and family due to the severity of his symptoms.  Further, the examiner noted the Veteran's affect was restricted and his panic attacks were occurring more than once a week.  Although the Veteran presented an increase in the severity of the above-noted symptoms, he also continued to present the symptoms noted in the February 2009 examination.  As was the case in the prior VA examination, the Veteran did not present symptoms of auditory or visual hallucinations, the examiner noted no evidence of delusions, and the Veteran was able to keep his own hygiene.  The examiner concluded the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  

Records obtained from the Social Security Administration (SSA) indicate the Veteran underwent a psychiatric evaluation in February 2013, in which he showed moderate restriction of activities of daily living and moderate difficulties in maintaining social functioning.  The Veteran also presented marked difficulties in maintaining concentration, persistence, and pace.  The SSA adjudicators determined the Veteran was unfit to work due to the severity of his PTSD symptoms.  Importantly, the adjudicator partially based their opinion on the findings of the January 2012 VA examination.  In his SSA pain questionnaire, the Veteran reported severe PTSD symptoms.  He reported being able to perform some activities such as maintaining his hygiene and performing certain chores around the house.  However, he did report only bathing two or three times per month unless told otherwise by his wife. The Veteran also reported treating his symptoms with three medications. 

Throughout the appeal, the Veteran has stated his symptoms continuously increase in severity.  In his March 2012 substantive appeal, the Veteran indicated he experienced panic attacks two to three times per week, anger and lashing out at work, especially when something goes wrong.  He also indicated feeling suspicious that he was being set-up for removal by his supervisors.  An April 2012 statement describes how his concentration and anxiety problems increasingly affect his efficiency and productivity at work as a claims review officer for VA.  The Veteran also stated his counselor at the Greenly VAMC indicated to him he should not be working due to his PTSD symptoms.  Additionally, the Veteran indicated his irritability had increased to such a degree, one of his co-workers told him he frightened her after one of his outbursts. 

Buddy statements from April 2012, submitted by some of the Veteran's co-workers describe the effects of the PTSD symptoms on the Veteran. The statements describe the Veteran as a pleasant person who showed drastic changes at work, where he seemed "edgy," quick to anger, and appeared to be in a general state of distress.  A buddy statement submitted by one of his supervisors also described a "serious drop in his overall quality" of work.  

The Veteran Most recently underwent a VA examination in February 2016.  He reported the following psychiatric symptoms: trouble sleeping, constant nightmares, irritability, short temper, distrust of others, intrusive memories of his experiences in combat, survivor's guilt, low self-esteem, persistent and exaggerated negative beliefs or expectations about others, social avoidance and isolation, feelings of detachment or estrangement from others, inability to experience positive emotions, problems with concentration, exaggerated startle response, hypervigilance, frequent panic attacks more than once a week, and depression.  The examiner noted the Veteran was alert, coherent, fully oriented, dressed in clean casual clothes, polite and cooperative in manner.  His thought processes were logical and goal oriented, his affect was constricted but somber and his underlying mood seemed somewhat dysphoric.  The Veteran denied current thoughts of suicide and the examiner found no evidence of a formal thought disorder.    

The Board finds the preponderance of the evidence is against a higher evaluation for the Veteran's PTSD because the record does show that his PTSD more nearly approximates total social or occupational impairment.  At all of his VA examinations the Veteran was appropriately dressed and well-groomed.  Although his mood and affect have varied, the record shows the Veteran has been oriented as to person, place, and time.  His treatment records and his VA examinations indicate he has not experienced any hallucinations or suffered from any delusions at any time.  Additionally, the Veteran has consistently denied any suicidal or homicidal ideations, and the record reveals his physicians have not deemed him to be a danger to himself or to others.  His thought process and communication have consistently been logical and coherent, although on certain occasions his thoughts have been fragmented.  The record also indicates the Veteran has been able to maintain his own hygiene and finances throughout the appeal period.  The Board acknowledges the Veteran's reports of increased symptoms throughout the appeal period and finds the Veteran credible in his reports.  Likewise, the Board finds the buddy statements detailing deterioration in the Veteran's productivity and efficiency at work credible.  However, none of these reports evidence a total incapacitation of the Veteran.  The medical and lay evidence do show an increase in the severity of the PTSD symptoms but do not more nearly approximate the criteria for a higher evaluation. 

Based on the foregoing, the Board finds that the nature, severity and frequency of the symptoms suggested by the 100 percent rating criteria are not shown at any time during the appeal period.  Thus, an increased disability evaluation is not warranted.

Obstructive sleep apnea 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the Veteran has testified to having problems breathing and sleeping since serving in Vietnam and there is lay evidence corroborating this account, which the Board finds both competent and credible.  Further, the February 2016 VA examiner essentially stated that the Veteran's sleep apnea is related to service.  As such, resolving all reasonable doubt in his favor, the Board finds that service connection for obstructive sleep apnea is warranted.


ORDER

An evaluation in excess of 70 percent for PTSD is denied. 

Service connection for obstructive sleep apnea is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


